 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1491 
In the House of Representatives, U. S.,

July 20, 2010
 
RESOLUTION 
Congratulating the University of South Carolina Gamecocks on winning the 2010 NCAA Division I College World Series. 
 
 
Whereas, on June 29, 2010, the University of South Carolina Gamecocks won the 2010 NCAA Division I College World Series in Rosenblatt Stadium in Omaha, Nebraska; 
Whereas a base hit to right field drove in the final run for the University of South Carolina Gamecocks to win 2–1 against the UCLA Bruins in the bottom of the 11th inning; 
Whereas the University of South Carolina Gamecocks showed great skill, patience, and will by withstanding a first-round loss and then winning 6 consecutive games for the national title; 
Whereas the University of South Carolina Gamecocks won their first NCAA baseball title; and 
Whereas head coach Ray Tanner and the University of South Carolina Gamecocks bring great pride and honor to the fans and residents of South Carolina with this victory: Now, therefore, be it  
 
That the House of Representatives congratulates the University of South Carolina Gamecocks on the outstanding accomplishment of winning the 2010 NCAA Division I College World Series. 
 
Lorraine C. Miller,Clerk.
